Case 2:18-cv-00135-JRG Document 135-9 Filed 01/21/19 Page 1 of 17 PageID #: 5991




              EXHIBIT	I	
Case 2:18-cv-00135-JRG Document 135-9 Filed 01/21/19 Page 2 of 17 PageID #: 5992



                        THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


  FRACTUS, S.A.,

        Plaintiff,

         v.

  AT&T MOBILITY LLC,

         Defendant,

  and                                           Case No. 2:18-cv-00135-JRG
                                                      LEAD CASE
  COMMSCOPE TECHNOLOGIES LLC and
  CELLMAX TECHNOLOGIES AB,

          Intervenor-Defendants.
  SPRINT COMMUNICATIONS COMPANY,
  L.P., ET AL.,
         Defendants,

                                                Case No. 2:18-cv-00136-JRG
  and

  COMMSCOPE TECHNOLOGIES LLC and
  CELLMAX TECHNOLOGIES AB,

        Intervenor-Defendants.
  T-MOBILE US, INC., ET AL.,

         Defendants,

  and
                                                Case No. 2:18-cv-00137-JRG
  COMMSCOPE TECHNOLOGIES LLC and
  CELLMAX TECHNOLOGIES AB,

        Intervenor-Defendants.

  CELLCO PARTNERSHIP d/b/a VERIZON
  WIRELESS,
                                                Case No. 2:18-cv-00138-JRG
         Defendant,
Case 2:18-cv-00135-JRG Document 135-9 Filed 01/21/19 Page 3 of 17 PageID #: 5993



     and

     COMMSCOPE TECHNOLOGIES LLC,

            Intervenor-Defendant.


                            DECLARATION OF PETER C. KARLSSON


           1.     My name is Peter C. Karlsson. I am over 18 years of age and of sound mind and

 capable of making this affidavit, and personally acquainted with the facts herein stated. If called

 as a witness, I could and would testify under oath to the facts stated in this declaration.

           2.     I have worked in the cellular telecommunications industry for over twenty years.

 I hold a Doctor of Philosophy degree (Ph.D.) in radio communications from Lunds tekniska

 hӧgskola. I am currently the director of the Sony Research and Standardization labs at Sony

 Mobile Communications in Lund, Sweden.

           3.     In the year 1998, I worked for Telia Research AB in Malmӧ, Sweden. My email

 address at Telia at the time was peter.c.karlsson@telia.se. During that timeframe, on information

 and belief, Telia was the largest provider of telecommunications services in Sweden and also

 provided telecommunications services to other Nordic countries including Denmark, Norway

 and Finland.

           4.     As an active member of the telecommunications industry in Sweden for over two

 decades, I am familiar with the Nordic Radio Society (“NRS”). Among other things, NRS

 organized an event called the Nordic Radio Symposium every three years for many years. These

 symposiums were open to anyone who paid the admission fee (subject to availability). Over the

 years, I attended several of these NRS symposiums including one held on October 19-22, 1998 at

 the Grand Hotel in Saltsjӧbaden, Sweden (hereafter “NRS 1998”).



                                                   2
  
Case 2:18-cv-00135-JRG Document 135-9 Filed 01/21/19 Page 4 of 17 PageID #: 5994



        5.      NRS 1998 was attended by members of the leading Nordic radio

 telecommunications companies at the time including Telia, Ericsson Radio, and Allgon System.

 In addition, researchers in radio telecommunications from major Nordic universities including

 Lunds and KTH participated in the symposium.

        6.      Numerous technical papers were presented at the NRS 1998 symposium including

 one of that I co-authored with my colleague from Telia Research, Christian Begljung, entitled

 “Propagation Characteristics for Broadband Radio Access Networks in the 5 GHz Band.” There

 were no confidentiality restrictions on the dissemination of the information presented at the

 symposium. For example, attendees did not have to sign a confidentiality or non-disclosure

 agreement to attend. Indeed, one of main purposes of the NRS 1998 symposium was to facilitate

 sharing and dissemination of technical information among and between researchers and

 engineers in the telecommunication industry and academia. Attendees also were permitted to

 take notes during the presentations.

        7.      At the start of the NRS 1998 symposium each attendee including myself was

 presented with a bound copy of the symposium proceedings.   The proceedings included printed

 copies of papers presented at the symposium including a copy of my paper. I still possess the

 bound copy of the proceedings I received at the NRS 1998 symposium on or before October 22,

 1998. The title of the symposium proceedings is “Broadband Radio Access,” spans over 200

 pages, and includes a paper on pages 69-72 entitled “Dual Band Base Station Antenna Systems,”

 by Bjӧrn Lindmark, Mikael Ahlberg, Jesper Simons, Stefan Jonsson, Dan Karlsson, and Claes

 Beckman of Allgon System. Attached hereto as Exhibit A is a true and correct copy of that

 paper (along with the cover pages and table of contents) from the bound copy of the symposium

 proceedings I received at the NRS 1998 symposium on or before October 22, 1998.



                                                3
  
Case 2:18-cv-00135-JRG Document 135-9 Filed 01/21/19 Page 5 of 17 PageID #: 5995




            8.     I declare that all statements made herein on my own knowledge are true and that

    all statements made on information and belief are believed to be true, and further, that these

    statements were made with the knowledge that willfully false statements and the like so made are

    punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the Unites States

    Code.

            Executed this __.t:'day of January 2019, in Lund, Sweden.


                                                By:      &~~
                                                       ,.Peter C. Karlsson
                                                                           ~




                                                   4
Case 2:18-cv-00135-JRG Document 135-9 Filed 01/21/19 Page 6 of 17 PageID #: 5996




                   EXHIBIT A
Case 2:18-cv-00135-JRG Document 135-9 Filed 01/21/19 Page 7 of 17 PageID #: 5997




                   Broadband
                  Radio Access

       Conference Proceedings



   Nordic Radio Symposium 1998
                      Saltsjobaden, Sweden
                       19 - 22 October 1998
                           Case 2:18-cv-00135-JRG Document 135-9 Filed 01/21/19 Page 8 of 17 PageID #: 5998
                                                                                                                         - lll -
                           - 11 -
                                                                               Contents                                                                         page

                                                                                01    DECT, Digital Enhanced Cordless Telecommunication

                                                                                      Dag   Akerberg
                                                                                                            Ericsson Radio Systems AB                            1

                                                                                02    Propagation Characteristics for Broadband Radio Access Networks
                                                                                      in the 5 GHz Band
SNRV- THE SWEDISH NATIONAL COMMITTEE OF URSI                                          Peter Karlsson, Christian Berg/Jung
                                                                                                            Telia Research AB                                    17
SNRV wa s founded in 1931 as the Swedish National Commi t tee                   03    Wideband Channel Measurements at 18 GHz in the City of Stockholm
of the Internation al Union of Radio Sc ience ( URSI) . There
are correspon di n g committees in the other No rdi c countries.
                                                                                      Mikael Larsson
SNRV ha s 22 members a nd in additi o n about 1 25 co-opted                                                 Telia Research AB                                    25
members. The objective of SNRV is to promote the scientific
research and technical development of radio in Sweden . SNRV                    04    Propagation at 40 GHz in the Context of Providing Interactive Broadband .
is also responsible f or the representation of Sweden i n                             Services: First Measured Results of Effects from Precipitation and Vegetation
URSI .                                                                                T. Tjelta, A. Paulsen, L. Pedersen, 0. A/sos, P. I. Jensen
The SNRV members work in sections as the URSI Commissions.                                                    Telenor Research and Development                  33
Each  section   chairman  is  also   the official    Swedish
representative of the corresponding URSI Commission.                            05    Radio Propagation in Curved Road Tunnels

SNRV and URSI are also in charge of arranging national and                            Martin Nilsson, Jesper Slettenmark, Claes Beckman
international conferences in order . to spread scientific                                                    Al lgon System AB                                   41
results and to make the radio scientific field a subject of
debate. NRS 98, as the previous four Nordic Radio Symposia,                     06    Polarization Diversity in OS-CDMA Systems
are steps in this progress.
                                                                                      Francesco Sapienza
                                                                                                             Allgon System AB                                     47
                                                                                 07   The Effect of Far-Field Characteristics on the Diversity Reception of a
                                                                                      Dual Polarized Antenna                                           -
                                                                                       Bjorn Lindmark, Martin Nilsson
                                                                                                             Allgon System AB                                     53
                                                                                 08    Antenna Diversity for Mobile Telephones

                                                                                       Christian Braun
                                                                                                             Allgon Mobile Communications AB                      61

                                                                                 09    Dual Band Base Station Antenna Systems

                                                                                       B. Lindmark, M. Ahlberg, J. Simons, S. Jonsson, D. Karlsson, C. Beckman
                                                                                                             Allgon System AB                                     69
                                                                                 10    An Extension of a Heuristic UTD Diffraction Coefficient for
                                                                                       Nonperfectly Conducting Wedges
                                                                                       Peter D. Holm
                                                                                                             Defence Research Establishment                       75

                                                                                 11    Wideband Radio Access

                                                                                       Andrew Perkis, Knut Grythe
                                                                                                              NTNU, SINTEF                                        79
Case 2:18-cv-00135-JRG Document 135-9 Filed 01/21/19 Page 9 of 17 PageID #: 5999



                                                            - iv -
                                                                                                       page
            12    PCC - A Strategic Research Program in Perso nal Computing
                  and Communication
                  Bengt Arne Molin
                                            Dept. of Appl.Electronics, Lund University                  87
            13    Cellular Radio Access for Broadband Services (CRABS):
                  An Overview of the ACTS Project AC215
                  Agne Nordbotten
                                            Telenor Research and Development                            95
            14   WCDMA - The Radio Interface for UMTS/IMT2000

                 J. Bergstrom, M. Gustafsson, P. Narvinger, H. Olofsson
                                            Ericsson Radio Systems AB                                   103
            15   An ATM Based Wireless Broadband Access System

                 Aldo Bo/le, Orjan Eriksson
                                            Ericsson Microwave Systems AB                               11 1
            16   EDGE - Enhanced Data Rates for GSM and IS-136 Evolution

                 A. Furuskar, M. H66k, C. Johansson, S. Javerbring, K Zangi
                                      Ericsson Radio Systems AB                                        119
            17   Power Control for Coded Frequency Hopping Cellular Systems

                 Kai-Erik Sunefl, Jens Zander
                                            Rad io Communication Systems, ~H                           127
            18   Power Control in Cellular Radio Systems with Multicast Traffic

                 Carl-Gustav Lof
                                            Radio Commmunication Systems Lab., KTH                     133
            19   Technical Trial with Wireless ATM Access at 28 GHz

                 Peter Karlsson, Nie/as L6wendahl, Patrik Walter
                                           Telia Research AB                                           141
            20   A 40 GHz Broadband Access Trial at Kjeller, Norway

                 T. Tjelta, A. Nordbotten, R.S. Ling, H. Loktu, P.S. Hansen, S. Nilsen, 0. Gr0ndalen
                                             Telenor Research and Development                          149
           21    Single Frequency Network Planning for DAB/DVB with Individual
                 Data Services
                 Agnes Ligeti
                                           Radio Communication Systems, KTH                            157
           22    Adaptive Coding and Signal Proc. using a Conventional Radio Com. Link
                 for the purpose of Characterizing Objects and Environmental Phenomena
                 Dag T Gjessing
                                           Triad AS                                                    165
                                            Case 2:18-cv-00135-JRG Document 135-9 Filed 01/21/19 Page 10 of 17 PageID #: 6000
                                                                                                                                               - :v -
                                                  - IV -                                                                                                                      page
                                                                                             page
                                                                                                    23   Word Length Optimization of an Bk Points FFT
 12    PCC - A Strategic Research Program in Personal Computing
       and Co mmunication            •
       Bengt Arne Molin                                                                                  Stefan Johansson, Shousheng He, Peter Nilsson
                                                                                                                             Dept. of Appl. Electronics, Lund University       175
                                  Dept. of Appl.Electronics, Lund University                  87
 13                                                                                                 24   Quantitative Distortion Assessment with SNR Estimation in O FDM
       Cellular ~adio Access for Broadband Services (CRABS):
                                                                                                         System Simulation
       An Overview of the ACTS Project AC215
                                                                                                         Shousheng He, Mats Torkelson
       Agne Nordbotten
                                                                                                                                Dept. of Appl. Electronics, Lund University    179
                                  Telenor Research and Development                            95
                                                                                                    25   Pulse Shaping in OFDM Schemes
 14    WCDMA - The Rad io Interface for UMTS/IMT2000
                                                                                                         Slimane Ben Slimane
       J. Bergstrom, M. Gustafsson, P. Narvinger, H. Olofsson
                                                                                                                               Radio Communication Systems, KTH                187
                                  Ericsson Radio Systems AB                                   103
                                                                                                    26   Assessing Interleaver Suitability for Turbo Codes
15     An ATM Based Wireless Broadband Access System
                                                                                                         Johan Hokfelt, Ove Edfors, Torleif Maseng
       Aldo Bo/le, Orjan Eriksson
                                                                                                                               Dept. of Appl. Electronics, Lund University     195
                                  Ericsson Microwave Systems AB                              111
                                                                                                    27   Convolutional Coding and ARO Schemes for Wireless Communicatio n
16    EDGE - Enhanced Data Rates for GSM and IS-136 Evolution
                                                                                                         S. Falahati, P. Frenger, P. Orten, T Ottoson, A. Svensson
      A. Furuskar, M. Hook, C. Johansson, S. Javerbring, K Zangi
                                                                                                                                Dept. of Signals and Systems, Chalmers UT      203
                            Ericsson Radio Systems AB                                        119
17                                                                                                  28   Considerations regarding the number of RAKE fingers required in
      Power Control for Coded Frequency Hopping Cellular Systems
                                                                                                         CDMA RAKE-receivers
                                                                                                         Andres A. Glazunov
      Kai-Erik Sune/1, Jens Zander
                                                                                                                               Ericsson Rad io Systems AB                      21 1
                                 Radio Communication Systems, KTH                            127
                                                                                                    29   Detectors Based on Non-Decision Directed Interference Cancellation
18    Power Control in Cellular Radio Systems with Multicast Traffic
                                                                                                         in a Hardware Implementation Perspective                     -
      Carl-Gustav Lof                                                                                    T. Olsson, C.M. Jonsson, V Owa/1, P. Nilsson
                                                                                                                              Dept. of Appl. Electronics, Lund University     2 19
                                 Radio Commmunication Systems Lab., KTH                      133
19                                                                                                  30   2 GHz Silicon Bipolar LNA
      Technical Trial with Wireless ATM Access at 28 GHz
                                                                                                         Jakob Thorell
      Peter Karlsson, Nie/as Lowendahl, Patrik Walter
                                                                                                                              Ericsson Rad io Systems AB                      227
                                 Telia Research AB                                           141
                                                                                                    31   1.8 GHz Low Voltage VCO in Silicon Bipolar Technology
20    A 40 GHz Broadband Access Tri~! at Kjeller, Norway
                                                                                                         Fredrik Jonsson
      T. Tjelta, A. Nordbotten, R.S. Ling, H. Loktu, P.S. Hansen, S. Nilsen, O . Grondalen
                                 Telenor Research and Development                                                             Dept. of Electronics, KTH                       23 1
                                                                                             149
21    Single Fre~uency Network Planning for DAB/DVB with Individual
      Data Services
      Agnes Ligeti
                                 Radio Communication Systems, KTH                            157
22    Adaptive Coding and Signal Proc. using a Conventional Radio Com. Link
      for the p~rpo~e of Characterizing Objects and Environmental Phenomena
      Dag T GJessmg
                                Triad AS                                                     165
Case 2:18-cv-00135-JRG Document 135-9 Filed 01/21/19 Page 11 of 17 PageID #: 6001

                                                                                                                          - 69-
-68-
                                                             Dual Band Base Station Antenna Systems
                                                Bjorn Lindmark, Mikael Ahlberg, Jesper Simons, Stefan Jonsson, Dan Karlsson, and Claes Beckman

                                                  Abstract- An analysis of the possibilities of using dual                   ence may or may not be crucial. If one seeks to co-site the
                                                band antennas in cellular radio is presented. Results from
                                                                                                                             two bands and use ident ical cellplanning, the smaller this
                                                simultan eous measurements at 900 MHz and 1800 MHz are
                                                presented and analyzed. Based on the measured results ,                      difference is, t he higher capacity is provided by t he new
                                                a dual polarized, dual band base station antenna has been                    1800 MHz channels. As long as t he major part of the cell
                                                design ed . Such an ant enna p roveid es the opp ortu nity to                area is covered by the new 1800 MHz channels, traffic may
                                                replace a 4 antenna s pace diversity inst allatio n wit h a s ingle
                                                antenna , t hereby reducing cos ts a nd t o w er space.                      be moved to t hese channels t hus decreasing t he load on the
                                                                                                                             900 MHz channels. It may also be possible to substantially
                                                                                                                             reduce the signaling in t he network by allocating the Broad
                                                                       l. I NT RODUCTION                                     Cast CHannels (BCCH) in only one band. On the other
                                                    The demand for antennas for mobile wireless applications                 hand, if additional capacity is needed throughout an area,
                                                has increased dramatically over the last 10 years. Today                     the need for similar coverage is higher.
                                                we have a number of land and sat ellite based systems for                       The use of diversity reception is essential in mobile radio
                                                wireless communications using a wide range of frequency                      to combat fading and we have seen an increased interest in
                                                bands. Not only do we see an increase in t he number of                     the use of polarization diversity (3- 5] at the base station
                                                subscribers in the different systems but also a demand for                  instead of the tradit ional space diversity. T his reduces the
                                                dual band equipment capable of handling two or more sys-                    bulky space diversity inst allation to a single antenna in-
                                                tems. Due to the capacity problems encountered today in                     st allation. Since the motivation for a dual band antenna is
                                                the AMPS (824-894 MHz) and GSM (880-960 MHz) sys-                           primarily to reduce the number of antennas installed, the
                                                tems in Europe and Nort h America, many operators have                      full potential of a dual band ant enna system calls for dual
                    ,,                          acquired a license for the 1900 MHz PCS or 1800 MHz DCS                     polarization operation as well. A dual polarized, dual band
                    I    1
                                                bands respect ively.                                                        antenna makes it possible reduce a four antenna installa-
                                                    Since a major problem during the deployment of a cel-                   tion two a single antenna installation and is therefore very
                                                lular radio network is to find suitable sites for the base                  attract ive for the operat or. If two band-separat ing filters
                                                 stations, one can expect these operators to use their exist -              are placed at the base stat ion, it is also possible to use only
                                                 ing sites for the new base station wherever possible. In an                two feeders inst ead of four. This means reduced cost , wind
                                                 urban or sub-urban environment, the cost of installation                   load, weight and inst allation t ime.
                                                 of feeder cables and ant ennas as well as the overall need                    In this paper we first present simult aneous measurements
                                                  to reduce the number of antennas then makes a dual band                  of the path loss at 9 00 MHz and 1800 MHz. We are primar-
                                                  antenna attractive. One way of implementing this would                   ily interested in t he st atistical propert ies of t he propagat ion
                                                  be to replace an existing GSM or AMPS antenna with a                     at different dist ance since this is the main property related
                                                  dual band GSM/ DCS or AMPS/PCS ant enna. Such dual                       t o t he design of a dual band antenna, in t erms of bot h
                                                  band operation is perhaps more useful for the GSM/ DCS                   vertical and horizontal patt ern. Therefore we analyze the
                                                  0
                                                    ~rators where the protocols of the two systems are close               measured data statistically as a function of t he dist ance be-
                                                   to identical [1], and we will therefore restrict the discussion         tween the base station and t he mobile rather than in t erms
                                                   to this case.                                                           of point-to-point propagation.
                                                 ~concern rega~din? dual band wireless systems is the                          We then present a dual band, dual polarized ant enna
                                                 of ;nt propagat10_n m the two bands. The ant enna gain                    designed for use in an urban or sub-urban environment .
                                                 ~and-hel~ mobile_ t:rmi~al is practically O dB in both                    Based on the conclusions from the measurements men-
                                                 the b due t~ its ommdirect1onal pattern, and the gain of                  tioned above, the antenna is designed for maximum gain
                                                 Per ~e ~tation antenna is at best 3 dB higher in the up-                  in bot h bands.
                                                 bands ~ if the same vertical length antenna is used in both
                                                 'ten . with the same azimuth coverage. This means that                        II.   DUAL BAND PROPAGATION MEASUREMENTS
                                                 Pith ~ a_free-space scenario , we can expect 3 dB higher                    We performed a set of down-link measurements in a sub-
                                                 ~ m the 1800 MHz band than in the 900 MHz band.                           urban area in Ta.by which is located nort h-east of St ock-
                                                  1111 -.oridt~e ~iffere~ce in path loss for the two bands in a            holm, Sweden. The base station antennas were placed on
                                                 "der of 10 ~ 10 environment is found to be rather in the                  an 8 m tower on top of a 30 m high-rise residential building.
                                                  ~                [2], both in simulations and measurements.              The building is located on a hill which places t he antennas
                                                             g on how a dual band system is set up this differ-            some 50 m above the surrounding terrain. Figs. 1-2 shows
                                                  ~lllthors a.r .                                                          the view north and east from the base station site. The
                                                  -...:::"; Bjorn Li:~h Allgon Sy~tem AB, Box 541, 183 23 Ta.by,           antennas were directed at a compass bearing of 340° and
                                                  ~ • Chai                ark ~s also wit h the Department of Microwave
                                                            E-lllail: %ers University of Technology, 412 96 Goteborg,      Fig. 3 shows a map of the measurement area. This sub-
                                                                       stname.lastname@allgon.se
                                                                                                                           urban area is charact erized by mostly residential houses,



                                                        ~9&. ISBN 91-630-7225-4                                     9--1
Case 2:18-cv-00135-JRG Document 135-9 Filed 01/21/19 Page 12 of 17 PageID #: 6002

                                             - 68-




               /

              ~-
Case 2:18-cv-00135-JRG Document 135-9 Filed 01/21/19 Page 13 of 17 PageID #: 6003


                                                                     - 70-




         Fig. 1. View north over most of the measurement area. in Taby,
             Sweden.
                                                                          Fig. 2. View west over the measurement area also showin
                                                                              tenna site and two of the authors.

         some higher apartment buildings next to the Ta.by shop-
         ping mall and fairly low rolling hills. There is a signifi-
         cant amount of vegetation present, mostly in the form of
         trees. The measurements were performed in June so we
         have maximum blockage by the foilage and therefore only
         line-of-sight in a few locations in the area.
            On the tower shown in Fig. 2, we mounted two ver-
         tically polarized base station antennas, one for each fre-
         quency band. Both antennas had a horizontal half-power
         beamwidth of 65° and a vertical pattern with a half-power
         beamwidth of 14° and 15°, respectively, and an electrical
         down-tilt of 6°. The gain of the antennas were 15.5 dB
         and 15 dB respectively. Given the base station antenna
         height of 50 m above the surrounding terrain t his places
         the maximum of the vertical radiat ion pattern at a dis-
         tance of 480 m. Furthermore the lower 3 dB point is at
         220 m and the upper is above the horizon. The maximum
         distance in these measurements is 3700 m corresponding
         to an elevation of -0.8°. Thus the complete measurement
         area falls within the main beam in elevation and there is
         no concern that we measure path loss to a point which is
         in a null in the pattern.
            The base tranciever station (BTS) transmitted a power
         of 12 W in GSM and 18 W in DCS. On the receive end
         t here were two vertically polarized roof antennas mounted
         on a car . The data was collected using two TEMS units
         (6), each connected to a GPS (Global Positioning System)
         unit. One TEMS unit was used for GSM 900 MHz and one
         for DCS 1800 MHz. The TEMS units were calibrated at
         the frequencies of interest over the range from -35 dBm to
         -100 dBm. It turned out that the 1800 MHz TEMS showed
         -4 dB relative the true value in all cases and this error was
         accounted for in the following data analysis. Each TEMS
         unit was locked onto a TRX-channel and measured the re-
         ceived power 2-3 times per second. The car traveled prac-
         tically evt>· street in the measurement area as indicated        Fig. 3. Map over the measurement area. The BTS is
                                                                              'x' close to the lower edge of the map.
         by the pk Jf the individual measurement points in Fig. 4.
         The meas ement locations are actually determined by the
         possibility to trace a call at 1800 MHz, and the route in




                NRS98,ISE       ., -630-7225-4                      9-2
                                                                      Case 2:18-cv-00135-JRG Document 135-9 Filed 01/21/19 Page 14 of 17 PageID #: 6004

                                                                                                                                                                                                                                           - 71 -
                                                                     - 70-
                                                                                                                                                                     3500
                                                                                                                                                                                                                                                                                                                 + GSM
                                                                                                                                                                                                                                                                                                                 X   DCS
                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                     3000
                                                                                                                                                                                                                                                    -90
                                                                                                                                                                     2500
                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                             in-100                             '
                                                                                                                                                                :[2000                                                                       ~
                                                                                                                                                                C:                                                                             X
                                                                                                                                                                0                                                                            a..'"'"- 110
                                                                                                                                                                :~1500
                                                                                                                                                                0                                                                              X
                                                                                                                                                                C.
                                                                                                                                                                                                                                             Q_CI:- 120
                                                                                                                                                                     1000
                                                                                                                                                                                                                                                   -1 30
                                                                                                                                                                      500
                                                                                                                                                                                                                         GSM- 900
                                                                                                                                                                        0                                                DCS-1800               - 140
                                                                                                                                                                                                                   +     BTS position

                                                                                                                                                                                                                                                -150
                                                                                                                                                                        -3000        -2000     -1000          0        1000         2000              2.4   2.6       2.8                3        3.2      3.4   3.6
                                                                                                                                                                                                    position (m)                                                                    log 10(distance (m))
                           ,                    t area in Taby,                                                                       also showing the ar,-
                             t of the measuremen                                                             measurement area                                            Fig. 4. Location of the individual measurement points.
          .   north over mos                                                              .     est over the                                                                                                                                 Fig. 5. Average path loss PRx - Prx at GSM 900 MHz and DCS
Fig. l. V iew                                                                  Fig 2 View w              f the authors,
    Sweden,                                                                       , te~na site and two o                                                                                                                                         1800 MHz as a function of distance from the base station. The
                                                                                                                                                                                                                                                 average ± one standard deviation is shown for each data group.
                                                                                                                                                                                                                                                 The different radiated power due t o t he horizontal radiation pat-
                                                                 the Taby shop-                                                                                 Fig. 4 therefore shows the effective cell size in this band.
                                                        xt to                 · •fi-                                                                                                                                                             tern of t he base station antennas has been compensated for and
                     r a artment b m·1dings ne
some highe
            .
                 l                                   .       There is a s1gm
                          fairly low rolling hills. l ·n the form of
                                                                                                                                                                As we can see from a close look in Fig. 4, another source
                                                                                                                                                                of error was the two GPS units. Although the constant bi-
                                                                                                                                                                                                                                                 the values assume a 15 dB base station antenna gain.

ping mall a~ of vegetation present, ;110:~~ :n June so we                                                                                                       ased error was accounted for by reading the instrument at a
 cant am;:: measurements wehre r~aogre and therefore only                                                                                                       known loacation, the position found from the instruments                     total path loss of, up to 60 dB/ dee at 800 MHz. If we also
 trees.            .        blO ckage by t e 01                                                                                                                 still differs by up to 50 m. This is true also for measure-
 h ave maximum                            •      • the area.                                                                                                                                                                                 consider a foilage loss depending on the frequency as /4
  .      of-sig . ht i·n a few locations     p· in 2 we mounted two ver-                                                                                        ments at different time on the same street with t he same
 1me-                                                                                                                                                                                                                                       [7] we have an exp~atioI} for the larger at tenuation at
                               shown in ig. ' as one for each fre-                                                                                              instrument. However, for the purposes of the path loss vs.
      0 n the tower                                                                                                                                                                                                                         1800 MHz compared to 900 MHz. Alt ernatively, we can
    . 1 olarized base station antenn                          '
                                                     d horizontal         half-power                                                                            distance analysis in this paper the error is still neglible.                use the numerical analysis i~ [9] were the tree-specific at-
  tical y p d Both antennas ha a                                    ·th a half-power                                                                               A total of 38 725 GSM-9OO and 35 446 DCS-18OO data
           cy ban •                            • al pattern wi                    .                                                                                                                                                         tenuation for vertically polarized waves is calculated to be
  quen .                 f 550 and a vertic               .          nd an electnca1                                                                            were collected. The azimuth angle from the base st ation
   beamw1dth o                      d 150 respect1vely, a                     15 5 dB                                                                                                                                                       0.7 dB /mat 900 MHz and 1.4 dB/mat 1800 MHz. Since
                 .dth of 140 an              '              tennas were .                                                                                       antenna to each point was calculated so that the received                   the propagation distance through trees increases with dis-
   beamw:l Of 50 The gain of the anb                                 station antenna                                                                             power could be adjusted to account for the known azimuth
    down-tit                 •    .  l      Given the ase                     · 1 ces                                                                                                                                                       tance due to more grazing incidence towards the mobile,
             15    dB    respective    y.                 d·ng    terrain  this pa .                                                                             pattern of the antenna. In order to facilitate the further                 this explains why the difference between the average path
    and                         bove the surroun i                         n at a dis-                                                                           analysis of the data we grouped the data for each 0.075 of
     height o~ 50 m O~ the vertical radiation p3atdt; point is at                                                                                                log10 of the distance to the base station. This produced 18
                                                                                                                                                                                                                                            loss for 1800 MHz and 900 MHz increase from 3 dB to
             maximum                                 the lower                                                                                                                                                                              12 dB over a decade in Fig. 5.
     t he                O       Furthermore                   .       The maximum                                                                               and 19 data groups respectively. We then compenstaed for
     t nee of 48 m.                    . b          the horizon.                    d.
       a           and the upper 1s a ove                . 3700 m correspon mg                                                                                   &feeder loss of 1.3 dB at 900 MHz and 1.8 dB at 1800 MHz.                  Ill.     A D UAL POLARIZED DUAL BAND PANEL ANTENNA
      220 m . these measurements is                                 lete measurement                                                                             Finally we calculated the path loss as PRx - Prx and for
      distance m -               f -O.80 - Thus the comp . and there is                                                                                          eadi data group the mean and the standard deviation is                        As seen in the previous section, the path loss in a sub-
       to an elevation o                    ·n beam in elevation .               h. his                                                                                                                                                     urban environment can be 10-15 dB higher at 1800 MHz
           ea falls within the mai                    a.th loss to a pomt w ic                                                                                   lbown in Fig. 5. The 1800 MHz values have been shifted by
       ar
        no concern
                           that we measure p
                                                                                       er
                                                                                                                                                                  +o.5 dB to ralate the results to same gain as the 900 MHz                 than at 900 MHz. In some instances we might therefore
        in a null in the pattern. - (BTS) transmitted ~ pow d                                                                                                     ~ (15 dB). Note that due to extreme line-of-sight con-                    need all the extra antenna gain possible at 1800 MHz com-
            The base tranciever station. DCS On the receive en                                                                                                    -.is close to the BTS the received power actually in-                     pared to 900 MHz. We have developed a dual polarized,
                         - GSM and 18 W 11_1                     . f antennas mounted                                                                            ~ with distance the first few hundered meters; these                       dual band panel antenna for the 872-960 MHz and 1710-
         of 12 W m               vertically polanzed ro~                    TEMS units                                                                                 are not shown in Fig. 5. The standard deviation of the               1880 MHz frequency bands. The polarizat ion is ±45° lin-
         there were two d ta was collected using t':"'.o . g System)                                                                                                  C&roups is acceptable and ranges from 2 dB to 11 dB                   ear which is desirable in diversity reception since it pro-
         on a car. !:ct:d to a GPS (Global ::~~~z and one                                                                                                               s::-900 and 1.8 dB to 11.5 dB for DCS-18OO. For                     vides equal mean power on the two branches. The antenna
          (61'. eat c;EMS unit was used for G~ were calibrated at                                                                                                          ta groups the standard deviation is close to the                 is a sector antenna for a cellular network and the desired
          umt. n\800 MHz. The TEMS um s e from -35 dBm to                                                                                                           i lllentioned in [7).                                                   beamwidth is 72° with respect to -3 dB total power.
          for DCS ncies of interest over the ranK1Hz TEMS showed                                                                                                          ; : fit to all the data yields a increase in path
                                                                                                                                                                     ... la     d~/dec for GSM and 55 dB/dee for DCS. This                  A. Antenna Design
           t~~::::. It turned out that_th~~~~~es and this error w~
           - 4 dB relative the true valu~ m data analysis. Each TEM                                                                                                  lit lllb-CO~iderably higher than the 30-40 dB/ dee found                  The antenna element is an aperture coupled stacked
            -           ted for in the followmg                   l and measured the re-                                                       B'l'S is 1°""-        - - ~ :-°and u_rban environments in [7, 8). A pos-                     patch with the symmetry needed for good dual polariza-
            accoun                             TRX-channe                            d    c-                            easurement are a . Tbe
                  . as locked onto a                         d The car travele pra           F" g 3. Map over the m dge of the maP•                                  llt '-lag or the high path loss is the presence of trees               tion operation as described in [10] but with the apertures
             umt w               2-3 times per secon .                       a as indicated    i . 'x' close to the lower e                                          ..: l,2. e~hrou~h~ut the measurement area as seen in                   aligned ±45° to the vertical axis. The elements thus pro-
             ceived power street in the measurement ar\ints in Fig. 4.                                                                                                             [7] it is stated that foilage could provide a            vide slant ±45° linear polarization. The antenna consists of
              tically e~; )f the individual measure~enle~ermined by t~e
              by the p c • ement locations are actuMalHy and the route m
               The meal: --•                      11 at 1800           z,
               possibility to trace a ca
                                                                                                                                                                                  98
                                                                                                                                                                              ~     • ISBN 9 l-630-7225-4                           9-3
                                                                                      9-2
                                           -630-7225-4
                      NRS98,ISE
2:18-cv-00135-JRG Document 135-9 Filed 01/21/19 Page 15 of 17 PageID #




                                                               - 72 -
    -z

             ·iTI
                ,· · -( ~·· · · ·(
               :lSJ: :tRl
              ......~.
              _                   .--•·-'-.
                                                                         ·5
                                                                                                                                                                                                                               -
                                                                                                                                                                                                                               - -
                                                                                                                                                                                                                               ·- · •
                                                                                                                                                                                                                                  ··
                                                                                                                                                                                                                                        Ch. 1 co-polar
                                                                                                                                                                                                                                        Ch. 2 co-polar
                                                                                                                                                                                                                                        Ch. 1 cross-polar
                                                                                                                                                                                                                                        Ch. 2 cross-polar

                                                                        -10

   · showing the 7 dual polarized                                 ~.15
                                                                  .!e
                                                                  "'
                                                                  (!)
                                                                  -o-20
                                                                  ~                                        . ··:· _;,7:_,
                                                                                                          --
                                                                  ;;;
                                                                  E                                                       ·.'                                                                                             ,__.J·
                                                                  zc5 -25 ·~.,                                             ·.. '      \
                                                                                                                                                                    I
                                                                                                                                                                        I                   ,.                      I
                                                                                                                                                                                                                        ,_.
                                                                                                                                          I                                                         \
                                                                                                                                                                I                                   '.\             I:
                                                                                                                                          I
                                                                                                                                                            I                                           :, ' / _:
                                                                        -30                                                                                I



                                                                        -35



 S11                     -,                           I
                                                          I'
                                                           \            ~~80 -150 -120                         -90   -60                      -30                           0                           30               60                                                       F igJ
 S21                          '                   I
                                                                                                                                              Azimuth (degrees)                                                                                                                            I
 S22                                          I
                                                                                                                                                                                                                                                                                           I
                                                                                           Fig. 8. Radiation pattern in, azimuth at 915 MHz.                                                                                                                                              I

                                                                                                                                                                                                                                                                       I         cha
                                                                                                                                                                                                                                                                                 fie11I
                                                                                                                                                                                                                                                                                          I



                                                                                                                                                                                                                              -       Ch. 1 co-polar
                                                                                                                                                                                                                                                                                      I
                                                                         -5                                                                                                                                         •,11, - -         Ch. 2 co-polar                                  I
                                                                                                                                                                                                                              · - · • Ch. 1 cross,pola,                              I
                                                                                                                                                                                                                              · · · · Ch. 2 cross-polar                             I
                                                                        -10                                                                                                                                                                                                         I
 1400         1600                        1800                                                                                                                                                                                                                              As1
 ncy (MHz)                                                                                                                                                                                                                                                                  coJJ
r the antenna array.
                                                                                                                                                                                                                                                                            th~
                                                                                                                                                                                                                                                                           spe
                                                                                                                                                                                                                                                                           ho1
                                                                                                                                                                    I       '
                                                                                                                                                                                                                                                                           ar
near array. There is no dis-                                                                                                                               I
                                                                                                                                                                I               \
                                                                                                                                                                                    \                                                               ✓-,. ..\
the centerline which allows                                                                 ,·-.,,, .                                                      I                            \
                                                                                           ,.:          , ·,          \
                                                                                                                                                   I
                                                                                                                                                       I
                                                                                                                                                                                                                                          \   //               ';\ J        lo
rns, low cross-polarization,                                            -30                ,:                             \
                                                                                       ,: .                    I              I
                                                                                                                                                                        -                   I
                                                                                                                                                                                                \
                                                                                                                                                                                                                                                               I'. I       u
two channels. Fig. 6 shows                                                             I:,· '.
                                                                                                                                               I
                                                                                                                                                                                                    \
                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                               ,.,
                                                                                                                                                                                                                                                               I I
                                                                                                                                                                                                                                                                           th
                                                                        ·35
                                                                                  \ I ~,.
                                                                                                                                  I           I
                                                                                                                                                                                                                                                                  i
 The dimensions are 1200                                                      '    J   -
                                                                                                                                      I       I
                                                                                                                                                                                                            I
                                                                                                                                                                                                                \                                                          Se
                                                                                       '                                                                                                                                                       '·,
s consists of three stacked                                             ~o~L-L_....1....___.:Lu..._.....c__
                                                                                                                                      1I
                                                                                                          , .....__ _.__ _.,~•~_,__ _._;_.....c-'--'---"'."J
                                                                                                                                                                                                                I                                                \/


ure in the groundplane and                                               -180 -150 ·120                    ·90       -60                  -30                               0                       30                   60        90         120        150
                                                                                                                                              Azimuth (degrees)

 twork   that minimizes the                                                            Fig. 9 . Radiation pattern in azimuth at 1785 MHz.
                                                                                           Case 2:18-cv-00135-JRG Document 135-9 Filed 01/21/19 Page 16 of 17 PageID #: 6006

                                                                                                                                                                                                                                                                                                                                                                                                                 - 73 -
                                                                                                                                                                                                                                                                                                                            0.9 ;~ ,~-.,..--          -..,..---     - , - - --,----""""T""--                                  0
                                                                                           - 72-                                                                                                                                    -      Ch. 1 co-polar
                                                                                                                                                                                                                                    - - Ch. 2 co-polar                                                                              1   I
                                                                                                                                                                                                                                    · - · - Ch. 1 cross-polar                                                                                                                                                                -5
                                                                                                                                                                                                                                                                                                                            0.8
                                                                                                                                                                                                                                      · · · Ch. 2 cross-polar
                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     =-=- 8~•1· 1atat 915 MHz
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1785 MHz
                                                                                                      -5

   ~ Gs?\ ~ ~ ~~
                                                                                                                                                                                                                                                                                                                            0.7                                                                                             -10



   ~           \i
                                                                  ~           ~\\                                                                                                                                                                                                                                                           'I
                   G§fu G§fu G§fu G§fu                                        G§fu                    -10                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                                                                                                    in
                                                                                                                                                                                                                                                                                                                                                                                                                    s-15
                                                                                                                                                                                                                                                                                                                                                                                                                    .s:
                                                                                                                                                                                                                                                                                                            I                                                                                                       (!)"'
                                                                                                                                                                                                                                                                                                                                                                                                                    ~ -20
Fig. 6. Schematic of the antenna array showing the 7 dual polarized                                                                                                                                                                                                                                                                                                                                                 -a;                                                                   I
                                                                                                                                                                                                                                          ,.
    elements.
                                                                                                                                                                                                     --·\                          1:
                                                                                                                                                                                                                                      1.:·                                   '   \

                                                                                                                                                                                                                                                                                     \
                                                                                                                                                                                                                                                                                                        .   \
                                                                                                                                                                                                                                                                                                            ,I
                                                                                                                                                                                                                                                                                                                            0.3

                                                                                                                                                                                                                                                                                                                                                                                       ''
                                                                                                                                                                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                                                                                                                                                    ;§l ·25
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I   \     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ' 1
                                                                                                                                                         '                                   I                    '\,             t :"
                                                                                                                                                                                                                                                                                                                            0.2                                                    '                                                                               r,1               11
                                                                                                                                                             '           ;           J
                                                                                                                                                                                         /
                                                                                                                                                                                                                        ·.\
                                                                                                                                                                                                                         ·._'-I
                                                                                                                                                                                                                                I :
                                                                                                                                                                                                                                  i                                                                                         0 .1
                                                                                                                                                                                                                                                                                                                                                                                                                            -30                                    I



                                                                                                                                                                                                                                                                                                                             -~o----:e-so~-~~==~~=::::::::-;=:::~-'--        3                                              -35             ,,
                                                                                                                                                                                                                                                                                                                                                                                                       ~
                                                                                                                                                                                                                                                                                                                                                                  Az;~ ulh    o             60                                          11            /\       I
     -5                                                                                                                                                                                                                                                                                                               F                                                                                                                 t \
                                                                                                                                                                                                                                                                                                                                                                                                                                        I        I
                                                                                                                                                                                                                                                                                                                                                                                                                                                     I    \
                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                            -35                                                                                                                                                                                                       ig. MHz Far-field
                                                                                                                                                                                                                                                                                                                          10. and 1785 coupli
                                                                                                                                                                                                                                                                                                                                        MHz . ng (Ea,Eb)/(IE a IIEb J) ·m azimuth
                                                                                                                                                                                                                                                                                                                                                                            ·     at 915                                                -120 · -90                           -60              -30
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Elev f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       0     3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               o    60    90
    - 10                                                                                                    -~~so       -150      -120     .go       -60             .30     o 30                                                             60                go     120               1so •                                                                                                                     Fig. 11                  .                                                     a ,on (degrees)                120    150 . 180
                                                                                                ,,                                                                    Azimu1h (degrees)

                                                        S11                     -'               \\                                                                                                                                                                                                                                                                                                                           and· 1785
                                                                                                                                                                                                                                                                                                                                                                                                                                    Radiat ion. p attern in elevation for c h ann el 1 at 915 MHz
                                                                                                                                                                                                                                                                                                                                                                                                                                        M Hz
                      I
                      I
                                                        S21
                                                        S22
                                                                                       -    I
                                                                                            I
                                                                                                                          Fig. 8. Radiation pattern in azimuth at 915 MHz.                                                                                                                                            channels. This couplin .
                                                                                                                                                                                                                                                                                                                      fields of channels a and           t :::
                                                                                                                                                                                                                                                                                                                                               defined for t he electrical far-

                                                                                                                                                                                                                                                                                                                                                           (Ea, Eb)                                                        to the Iarge differe
                                                                                                                                                                                                                                                              -      Ch.1 co-polal
                                                                                                                                                                                                                                                              - - Ch. 2 co-polaJ
                                                                                                                                                                                                                                                                                                                                                                                                                   factor
                                                                                                                                                                                                                                                                                                                                                                                                                   b and s could  b             nee between th  • .
                                                                                                                                                                                                                                                              · -· - Ch. 1 croSS1)0QI                                                                      IEa llEbl                                               the time of the t he heavy foilage presen: _two frequency
                                                                                                                  -5
                                                                                                                                                                                                                                                               · ·· Ch.2Cr~
                                                                                                                                                                                                                                                                                                                      As shown in [11] this c
                                                                                                                                                                                                                                                                                                                      correlation of th
                                                                                                                                                                                                                                                                                                                                                        . .
                                                                                                                                                                                                                                                                                                                                                   ouplmg is a measure
                                                                                                                                                                                                                                                                                                                                                                                                                  foilage could                      ,l
                                                                                                                                                                                                                                                                                                                                                                                                                                      measurements (Jun;) . T:;' the arna at
                                                                                                                                                                                                                                                                                                                      that fo, this ty e ~utput signals from th           of t he powe,                           increasing path ~o be _a cause o(the ~v~· al e , presence of
                                                                                                                  -10
                                                                                                                                                                                                                                                                                                                      spect to the vept~    o  !antenna  which is syme  atn~enna   (Note                          and 55 dB/ d       oss with distance: 48 dB-~a   > I very rapidly
                                                                                                                                                                                                                                                                                                                                         r ica axis                   me ncal ·th                                 .              ec at 1800 MH                   ,, ec at 900 M
           -     ',___...c1'-'0~00_ _ _ _
                                        12_._o_o_;..--1'--"4'-'oo~c.-;..--16...,_0_0_ _ _1_s;...o-o.u..-
                                                                                                                                                                                                                                                                                                                         w equal th          .      , an equivalent              w1 re-                           is a conclusion b              z. We must em hi .              Hz
               40                             Frequency (MHz)                                                 i-15                                                                                                                                                                                                    are
                                                                                                                                                                                                                                                                                                                      ho m  .     . e vertical and h .               measure would b                              we feel that      ased on measurements in p size that this
                                                                                                              £                                                                                                                                                                                                                azunuth)        .        onzontal pol . .               e                              In      . measurements in m               ~ne area only, and
                                                                                                              ~                                                                                                                                                                                                       and 1785 MH . ~1g. 10 shows this c a.r:1zat10n patt erns
                           Fig. 7. S-parameterS for the antenna array.                                        -g -20                                                                                                                                                                                                  low O33          z. Within the ±450          ouplmg at 915 MH                               900 JHhe mvestigated area the odr~;ocat1ons are needed.
                                                                        ./                                        N
                                                                                                                                                                                                                    I
                                                                                                                                                                                                                        ,'\                                                                         I
                                                                                                                                                                                                                                                                                                            I '
                                                                                                                                                                                                                                                                                                                  \           · and the                      sector the        .       z                                    z and 1800 MH .              111erence in
                                                                                                                  ~
                                                                                                                  E                                          '                                                /               \                                              \
                                                                                                                                                                                                                                                                                 \          I
                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                       WI-polarized Ra i~wer correlation is thus b couplmg is be-                                 output power of +40 z is substantial. If we cove~age at
                                                                                                                  o-25
                                                                                                                  z                                              '                                            I                                                                                                        the antenna y e1gh case [ll]. The 1              elow 0.1 for an                           power at the mob·         dBm and demand -80 consider an
       7 such elements arranged in a linear array. There is no dis-                                                                                                  '                                       I                        \
                                                                                                                                                                                                                                                                                                                       lell!or.       a good candidate fo         ow c~rrelation makes                            diets a cove        ile, then the -120 dB 1         _dBm average
                                                                                                                                                                             '                                                            \
                                                                                                                                                                                                                                                                                                                                                            r a polanzat' di
                                                                                                                                                                                                                                                                                                                                                                           l◊n versity
                                                                                                                                                                                     \                                                                                   I           ,"',
                                                                                                                                                                                 \
                                                                                                                       -30        ,:
                                                                                                                                 ,.              I   \                                   \                                                    \                          i I \                                                                                                                                                  rage radius f 32~               evel m Fig -
       placement of the elements from the centerline which allows                                                                ,;,.-,_ ,_,.'                                               \           I                                        \                      i! \                                                   elevati                                                                                0 m at 1800 M          o     oO m at 900 M           . o pre-
       for symmetrical radiation patterns, low cross-polarization,                                                      -35   _,J, :i
                                                                                                                                                                                                 \      I
                                                                                                                                                                                                     ,,,1
                                                                                                                                                                                                                                                      \
                                                                                                                                                                                                                                                          \
                                                                                                                                                                                                                                                                             '1!
                                                                                                                                                                                                                                                                             \1
                                                                                                                                                                                                                                                                                                    '                    Thethe h
                                                                                                                                                                                                                                                                                                                       that             ?n pattern suffers s                                                      155 are intended Hz. However, if the 18 Hz but only
                                                                                                                                                                                                                                                                                                                                                                                                                  nels
       and good tracking between the two channels. Fig. 6 shows                                                         .40 uw'.----'-_lL--_.J.,.-_.i..--'-'_ _,_.!...'......._                                                                                        _,___...-::.
                                                                                                                                                                                                                                                                                 •                                     • identic~ :~1c;l t:acing betweeno::wdha\ !orm the fact                                    this differen        for general capaicit . 00 MHz chan-
        the schematic of the antenna. The dimensions are 1200                                                            .,so -150 .,20 -90 -60 .30        0    30
                                                                                                                                                   Azimuth (degrees)
                                                                                                                                                                            60                                                                                           90                     120                    'PProximately oo bands. Since this lu6a5 and elements                                      traffic withince1550
                                                                                                                                                                                                                                                                                                                                                                                                                                   may mbe be of small importance
                                                                                                                                                                                                                                                                                                                                                                                                                                                            y rmprovement
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I h. only'
        x 300 x 110 mm- The elements consists of three stacked
         patches with cross-shaped ape,ture in the grnundplwe and                                                                      Fig. 9. Radiation pattern in azimuth at 1785 MRI-
                                                                                                                                                                                                                                                                                                                       llt gtt             ne wave!
                                                                                                                                                                                                                                                                                                                       ...,,_• gtating lohe T:?gth in the 1710-1880
                                                                                                                                                                                                                                                                                                                                n pattern . ·.        is grating lobe .
                                                                                                                                                                                                                                                                                                                                                                          mm s      ·
                                                                                                                                                                                                                                                                                                                                                                                   z band
                                                                                                                                                                                                                                                                                                                                                                                         is      ,1''7°'"'        and t he 900 MHz ch may be moved t o 1800 . n t is case
                                                                                                                                                                                                                                                                                                                                                                                                                  range. .               annels are left with the traffic
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Mhz channels
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          at lar
                                                                                                                                                                                                                                                                                                                          ii a cause of m Fig. ll since the . is not seen in the
               in We
                   the middle   patch.
                         use a dual-band  feed network that minimizes the                                                                                                                                                                                                                                               • etident fro concern       £or a down-flt
                                                                                                                                                                                                                                                                                                                                                                 re is no beam t'l                                  .Cons,drucing possible '                                 ge,
                complexity of the antenna as well as the feed losses. The the design is symmetric we expect similar perf~
                feed network consists of reactive power dividers in roi- both channels and we therefore think that a
                                                                                                                                                                                                                                                                                                                          c:.-•ide::a•;·       .
                                                                                                                                                                                                                                                                                                                                                   II it is quit,\=:~••· Although
                                                                                                                                                                                                                                                                                                                                The latte . uppress10n and n 11 fi to achieve a
                                                                                                                                                                                                                                                                                                                                                                                  1 t, but
                                                                                                                                                                                                                                                                                                                                                                                                                 still safe to concl d       ources of error in th.
                                                                                                                                                                                                                                                                                                                                                                                                                 less than at 900 ~He that the coverage at ~s8~t udy, it ~s
                                                                                                                                                                                                                                                                                                                                                                                                                 propose to max· . z. For sub-urban are                O MHz is
                crostrip technology and 500 coaxial and microstrip trans- of the somewhat higher cross-polarization of oDII                                                                                                                                                                                                        since a rd1s probably much du_ - 1below t he main                             to use t he wh1lm1ze the antenna gain tas18' we therefore
                                                                                                                                                                                                                                                                                                                                              eep 11 .            esired for th·                                 h                  e antenn                 a      00 MH ·
                 mission lines. The antenna has zero electrical down-tilt; is measurement error. The tracking between the                                                                                                                                                                                                           very differe n~ m the 1800 M               is type of                          ave presentedO such        a aperture in both b        z, 1.e.
                                                                                                                                                                                                                                                                                                                               Ill
                 i.e. the beam peak is at zero degrees elevation. The spac- in azimuth is almost perfect. The radiation P                                                                                                                                                                                                          P<>sitioned ~t signal st rength re ~z band would                              for the GSM-9OO         a dual polarized dual b ands. We
                                                                                                                                                                                                                                                                                                                                               within the rnam. bea ce1ved
                                                                                                                                                                                                                                                                                                                                                                        .     for mob'! 1e
                 ing between the elements of 165 mm is approximately one off more rapidly in the upper band both the -3                                                                                                                                                                                                                                                                                          base station sect and DCS-18OO frequenc           and antenna
                                                                                                                                                                                                                                                                                                                                Pin was                              m m the 900 MHz                             at 915 MH         or antenna and th h . y bands. It is a
                  wavelength in the 1800 MHz band.                               tween the bands is still very good down to the1'781                                                                                                                                                                                                                                                                                         z and 1785 M             e onzontal    b      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 0
                                                                                 The beamwidth at 915 MHz is 71.5° and at                                                                                                                                                                                                          1'12-960 M~;ured     to 14.4--15M.1Hd Band 16.9-17.1 dB                       The port-to-        .       Hz are 71.50             eamw1dths
                   B. Antenna Measurements                                        is 69°. The deviation from these values ove:
                       We have measured the antenna with respect to S- is limited to ±3° and ±2° in the 872-960 J.Vi..-
                                                                                                                                                                                                                                                                                         !:                                              thats
                                                                                                                                                                                                                                                                                                                                          tyPe.0
                                                                                                                                                                                                                                                                                                                                                  and 1710-1880
                                                                                                                                                                                                                                                                                                                                                 me ga·  . lost in the zuse
                                                                                                                                                                                                                                                                                                                                                      m is                band respect ively.
                                                                                                                                                                                                                                                                                                                                                                                                                 bands.         port isolation is great er ~~6926 respectively.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     dB in both
                                                                                                                                                                                                                                                                                                                                        IV                                  of nylon spacers
                    para.meters, radiation properties and gain.                    188O MHz bands respectively. In both c~
                       Fig. 7 shows the return loss and isolation of the two an- than the spread due to the different electfl                                                                                                                                                                                                                    Drscuss10N AND C                                                            E                                                   REFERE NCES
                                                                                                                                                                                                                                                                                                                                                  .
                    tennas. The return loss for both antennas and both bands aperture over the frequency band-               .                                                                                                                                                                                                                  ation of th           ONCLUSIONS                                              . uropean Teleco~mumcations
                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                     is greater than 17 dB. The isolation is greater than 26 dB.      Since the antenna is intended for polar_                                                                                                                                                                                                          IC),. cell indi      e propagat·
                                                                                                                                                                                                                                                                                                                                             15 dB h' cates that the 10n characteristics in
                                                                                                                                                                                                                                                                                                                                                                                                                  [1]
                                                                                                                                                                                                                                                                                                                                                                                                                             tiopolis Cedex
                                                                                                                                                                                                                                                                                                                                                                                                                             tem (Phase 2+)                    ~r;,,/igital cellular t!1Institute,
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Standard                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Sophia An-
                                                                                                                                                                                                                                                                                                                                                                                                                             05. 0?}, Apr. 1998'.                                a    io        transmission ~dmmuni~tions sys-
                                                                                    reception it is important to as~ess_ how;                                                                                                                                                                                                                         igher than at 90g~~loss at 1800 MHz                                    G. Liang and H L                .             reception (GSM
                        Figs. 8-9 shows the co- and cross-polar radiation pat- sensor for two orthogonal polanzat1on5·                                                                                                                                                                                                                                                    z. A cont ributing                     [2)                       · · Bertoni ' "A new approach to 3•D ray-tracing
                      tern in the horizontal plane at 915 MHz and 1785 MHz. we have calculated the far-field coupling
                      The cross-polarization is very low, typically ar,: nd -23
                       dB, except for one of the channels at 1785 MHz. Since
                                                                                                                                                                                                                                                                                                                                                                                                           9-5

                                                                                                                        9-4
                                    . -~"°      T~PN      9 -630-7225-4
Case 2:18-cv-00135-JRG Document 135-9 Filed 01/21/19 Page 17 of 17 PageID #: 6007



                                                                             - 74-
             for propagation prediction in cities," IEEE '.Irans. Antennas
             Propagat., vol. 46, pp. 853-863, June 1998.
      [3]    W . C. Y. Lee and Y. S. Yeh, "Polarization diversity system
             for mobile radio," IEEE '.Irans. on Commun., vol. COM-26 ,
             pp. 912-923, Oct. 1972.
      [4]    A. M. D. Turkmani, A. A. Arowojolu, P.A. J efford, and C. J .
             Kellett, "An experimental evaluation of the performance of two
             branch space and polarization diversity schemes at 1800 MHz,"
             IEEE Trans. Veh. Technol. , vol. 44, pp. 318-326, May 1995.
      [5]    F. Lotse, J.-E. Berg, U. Forssen, and P. Idahl, "Base station
             polarization diversity reception in macrocellular systems at 1900
             MHz," in Proc. 46th IEEE Veh. Technol. Conj., pp. 1643-1646,
             Apr. 1996.
      [6]    Ericsson Erisoft AB, Sweden, TEst Mobile System {TEMS},
             1998.
      [7]    W . C. Y. Lee, Mobile Cellular Telecommunications. New York,
             NY: McGraw-Hill, 1995.
      [8]    J . Walfish and H. L. Bertoni, "A theoretical model of UHF prop-
             agation in urban environments," IEEE '.Irans. Antennas Propa-
             gat., vol. 36, pp. 1778-1796, Dec. 1988.
      [9]    S. A. Torrico, H. L. Bertoni, and R. H. Lang, "Modeling tree
             effects on path loss in a residential environment," IEEE Trans.
             Antennas Propagat., vol. 46, pp. 872- 880, June 1998.
      [10]   B. Lindmark, "A dual polarized dual band microstrip antenna
             for wireless communications," in IEEE Aerospace Conference
             Proceedings, (Snowmass, CO), Mar. 1998.
      [11]   M. Nilsson and B. Lindrnark, "Correlation between t he output
             signals from a dual polarized antenna," in IEEE Antennas Prop-
             agat. Soc. Int. Symp. Dig., (Atlanta, GA), pp. 2212-2215, June
             1998.
      [12]   B. Lindmark and M. Nilsson, "Output signal correlation of dual
             polarized base station antennas in a Rayleigh environment," in
             IEEE Antennas Propagat. Soc. Int. Symp. Dig. , (Atlanta , GA),
             pp. 2216-2219, June 1998.                                               ~- ...
                                                                                      ,r-




                NRS98, ISBN 91-630-7225-4                                 9-6
